Citation Nr: 1409806	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


REMAND

The Veteran had active duty service from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the Veteran's claim for service connection for diabetes mellitus.

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).  

The Veteran contends that his diabetes is the result of his exposure to herbicides while cleaning the filters and instruments of F4 aircraft that had returned from Vietnam.  In the alternative, he contends that his exposure to cleaning chemicals and solvents while performing this work resulted in his diabetes.  In support of his claim, he submitted an article suggesting that diabetes could originate from immune system damage caused by exposure to toxicants.  (The Board notes that the Veteran's military specialty was safety equipment mechanic.)

The Veteran also submitted a June 2010 opinion from Dr. C. S, a private endocrinologist.  This opinion stated that the Veteran had "exposure to agent orange during the Vietnam conflict and [that] this exposure probably contributed to the development of diabetes."  This opinion is speculative and was not stated to the degree of certainty required to substantiate a claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Therefore, in light of the Veteran's contentions and the deficiency detailed above, a VA medical opinion should be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2013).

In addition, it is not clear whether the Veteran received medical treatment for his diabetes mellitus from his private endocrinologist as this provider referred to the Veteran as his "patient" in the June 2010 opinion.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed diabetes.

Finally, updated VA treatment records dated from May 2011 to the present from the Cleveland VA Medical Center (VAMC) that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the Cleveland VA Medical Center (VAMC).  (Records dated through May 2011 have been associated with the claims file.)  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed diabetes mellitus since service.  All reasonable attempts should be made to obtain such records, including records from Dr. C. S.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Following the completion of the above-requested development, and the receipt of any additional records, afford the Veteran a VA examination to determine the nature and etiology of his claimed diabetes mellitus.  All indicated tests and studies should be undertaken, and it should be specifically noted whether the Veteran has type I or type II diabetes mellitus.  The bases for such a conclusion should be set forth.

The examiner is also asked to furnish an opinion with respect to the following questions:  

Is it at least as likely as not (50 percent or greater probability) that the diagnosed diabetes mellitus had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's contention that his purported exposure to Agent Orange and other substances, to include cleaning chemicals and solvents, while cleaning filters and instruments on F4 aircraft that had returned from Vietnam caused his diabetes mellitus.  

In addition, the examiner should comment on the medical articles submitted by the Veteran, including the articles suggesting that exposure to toxicants can result in diabetes.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide an explanation for doing so.  A discussion of the facts and medical principles involved should be set forth.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the August 2011 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

